Exhibit 10.94
CHANGE IN TERMS AGREEMENT


Principal
Loan Date
Expiration
Loan No
Call / Coll
Account
Officer
Initials
$5,000,000.00
05-13-2008
08-31-2011
               400461335
Port #583889
247
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.



Borrower:
Rubio's Restaurants, Inc., a Delaware corporation
1902 Wright Place, Suite 300
Carlsbad, CA  92008
Lender:
Pacific Western Bank
Pasadena Office
150 South Los Robles
Suite 100
Pasadena, CA  91101

 

Principal Amount:  $5,000,000.00 
Date of Agreement:  May 4, 2010

 
DESCRIPTION OF EXISTING INDEBTEDNESS.
 
Promissory Note dated May 13, 2008 in the original Principal Amount of
$5,000,000.00 together with all renewals, extensions and modifications related
thereto (the “Note”).
 
DESCRIPTION OF COLLATERAL
 
Commercial Security Agreement dated May 13, 2008 granting Lender a security
interest in all business assets of Borrower.
 
Commercial Security Agreement dated May 13, 2008 granting Lender a security
interest in all business assets of Rubio's Restaurants of Nevada, Inc., a Nevada
corporation.
 
Commercial Security Agreement of even date, granting Lender a security interest
in all business assets of Rubio's Incentives, LLC, an Arizona limited liability
company, is hereby executed concurrently with this Agreement.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1. The Note is hereby modified as follows:  The date on which all outstanding
principal is due and payable (together with any accrued but unpaid interest)
(the “Maturity Date”) is hereby extended from May 13, 2010 to August 31,
2011.  Notwithstanding the Maturity Date, Borrower shall make regular payments
as further outlined in this Agreement.
 
2. Borrower shall cause Rubio's Restaurants of Nevada, Inc., a Nevada
corporation and Rubio's Incentives, LLC, an Arizona limited liability company to
execute Commercial Guaranties of the loan in favor of Lender, on Lender's forms
and In the amount and under the conditions set forth in those guaranties.
 
The Guaranty of Rubio's Promotions, Inc. an Arizona corporation Is hereby
released.
 
3. The Business Loan Agreement dated May 13, 2008 is hereby modified as follows:
 
The Section titled Guaranties under "AFFIRMATIVE COVENANTS" is hereby amended as
follows:
 
The Guaranty of Rubio's Promotions, Inc. an Arizona corporation is hereby
released and replaced with the Guaranty executed by Rubio's Incentives, LLC, an
Arizona limited liability company.
 
PROMISE TO PAY.  Rubio's Restaurants, Inc., a Delaware corporation ("Borrower")
promises to pay to Pacific Western Bank ("Lender"), or order, in lawful money of
the United States of America, the principal amount of Five Million & 00/100
Dollars ($5,000,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance.  Interest shall be
calculated from the date of each advance until repayment of each advance.
 
PAYMENT.  Borrower will pay this loan In one payment of all outstanding
principal plus all accrued unpaid interest on August 31, 2011.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning May 31, 2010, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges.  Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the The Wall
Street Journal Prime Rate (the "Index").  The Index is not necessarily the
lowest rate charged by Lender on its loans.  If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower.  Lender will tell Borrower the current Index rate upon
Borrower's request.  The interest rate change will not occur more often than
each day.  Borrower understands that Lender may make loans based on other rates
as well.  The Index currently is 3.250% per annum.  Interest on the unpaid
principal balance of this loan will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 0.250 percentage points over the
Index, resulting in an initial rate of 3.500%.  NOTICE:  Under no circumstances
will the interest rate on this loan be more than the maximum rate allowed by
applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.
 
PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is
due.  Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower's obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance
due.  Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lenders rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to
Lender.  All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to:  Pacific Western Bank, Pasadena Office, 150 South Los Robles,
Suite 100, Pasadena, CA 91101.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.
 
INTEREST AFTER DEFAULT.  Upon default, the interest rate on this loan shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin").  The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.


--------------------------------------------------------------------------------




 
Loan No:  400461335
CHANGE IN TERMS AGREEMENT
(Continued)
 
 Page 2

 
DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default.  Borrower fails to make any payment when due under the
Indebtedness.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Any guarantor or Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Borrower's property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.
 
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs In Borrower's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default:  (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.
 
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay.  Borrower will pay Lender that
amount.  This includes, subject to any limits under applicable law, Lender's
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including attorneys' fees, expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), and
appeals.  Borrower also will pay any court costs, in addition to all other sums
provided by law.
 
GOVERNING LAW.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Agreement
has been accepted by Lender in the State of California.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Los Angeles County, State of
California.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any and all such accounts.
 
COLLATERAL.  Borrower acknowledges this Agreement is secured by the following
collateral described in the security instruments listed herein:  collateral
described in two (2) Commercial Security Agreements dated May 13, 2008 and one
(1) Commercial Security Agreement dated May 4, 2010.
 
LINE OF CREDIT.  This Agreement evidences a revolving line of credit.  Advances
under this Agreement may be requested either orally or in writing by Borrower or
as provided in this paragraph.  Lender may, but need not, require that all oral
requests be confirmed in writing.  All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender's
office shown above.  The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority:  Daniel E. Pittard and Frank Henigman.  Borrower agrees to be
liable for all sums either: (A) advanced in accordance with the instructions of
an authorized person or (B) credited to any of Borrower's accounts with
Lender.  The unpaid principal balance owing on this Agreement at any time may be
evidenced by endorsements on this Agreement or by Lender's internal records,
including daily computer print-outs.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender's right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.



--------------------------------------------------------------------------------




 
Loan No:  400461335
CHANGE IN TERMS AGREEMENT
(Continued)
 
 Page 3

 
INTEGRATION.  The parties agree that (a) this Agreement, the Construction Loan
Agreement or Business Loan Agreement, as applicable, which governs the Note,
together with all of the Related Documents, represents the final agreement
between the parties, and therefore incorporates all negotiations of the parties
hereto (b) there are no unwritten oral agreements between the parties, and (c)
this Agreement may not be contradicted by evidence of any prior,
contemporaneous, or subsequent oral agreements or understandings of the parties.
 
SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Agreement on
transfer of Borrower's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.
 
MISCELLANEOUS PROVISIONS.  If any part of this Agreement cannot be enforced,
this fact will not affect the rest of the Agreement.  Lender may delay or forgo
enforcing any of its lights or remedies under this Agreement without losing
them.  Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive any applicable statute of
limitations, presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Agreement, and unless otherwise expressly stated in
writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Agreement are joint and
several.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.


 
BORROWER:


 
RUBIO'S RESTAURANTS, INC., A DELAWARE CORPORATION



 

By:  /s/ Daniel E. Pittard   By:  /s/ Frank Henigman     
Daniel E. Pittard, President/CEO of Rubio's   
Frank Henigman, Chief Financial Officer of Rubio's
Restaurants, Inc., a Delaware corporation   
Restaurants, Inc., a Delaware corporation

 

--------------------------------------------------------------------------------


                                                                                                    
                                                                      
                                                                      





